DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Many of the claims use the terms “the opening” and “the continuous opening” interchangeably.  The Applicant should amend the claims to use one of these terms consistently throughout the claim set to avoid confusion.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes a filtration device comprising a “substantially rectilinear frame” and a filter member wherein the length/height of the filter member is “equal to or greater than the length and the height of the frame.”  
Claim 1 is indefinite because the terms “the length” and “the height” of the frame lack antecedent basis.  MPEP 2173.05(e).  The frame does not necessarily comprise a single length and height because it is rectilinear, and therefore could comprise more 
Claims 3–7 are indefinite because they depend from claim 1.  
Claim 4 is further indefinite.  Claim 4 recites:
4.  The air filtration device of claim 1, wherein the substantially rectilinear frame comprises a length and a height and wherein at least one of the length and the height of the frame may be selectively varied based upon a selection of the plurality of interconnectable frame members.  Emphasis added.

Claim 4 is indefinite because claim 1 describes “the length and the height of the frame” and therefore it is unclear if the length/height in claim 4 is the same as the length/height in claim 1.  For the purpose of examination, claim 4 is interpreted to read:
4.  The air filtration device of claim 1, wherein 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–7, 9–16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, US 2,557,279 (“Greenberg”) in view of Malme, US 2,493,257 (“Malme”) and in further view of Medema et al., US 2009/0229070 (“Medema”).
Claim 1 
Claim 9 discloses an air filtration device having all of the structural features of the claim 1 filtration device, with the following exceptions.  The claim 9 does not require that the filter member has a length and height greater than or equal to the length and height of the frame.  Claim 9 also does not require that its opening has a zipper that extends along at least a portion of the two adjacent sides of the filter member.  Additionally, claim 9 requires that the opening extends along a portion of at least two adjacent, perpendicular sides of the filter member—whereas claim 1 only requires that the opening extends along at least a portion of two adjacent sides of the filter member.
Greenberg disclsoes an air filter (Fig. 1) for a vacuum cleaner.  Greenberg Fig. 1, col. 1, ll. 51–55.  The air filter comprises a frame 2.  Id. at Fig. 2, col. 2, ll. 12–23.  The frame 2 defines the airflow path through the filter.  Id.  The filter further comprises an air-pervious cover 3 (corresponding to the “filter member”) comprising a nylon textile material, which would be understood as having at least some flexibility.  Id. at Fig. 2, col. 2, ll. 7–11, 48–54.  The cover 3 comprises two sections 4 which are attached to one another by a zipper 11.  Id. at Fig. 2, col. 3, ll. 1–20.  The top fabric section 4 is the “first side” while the bottom fabric section 4 is the “second side.”  Id. at Fig. 2.  The diameter of cover 3 running from left-to-right is the “length” while the diameter running from top-to-bottom is the “height.”  Id.  The two fabric sections 4 have an internal volume between them which receives the frame 2. Id.  Therefore, the length and height of the cover 3 are greater than the length and height of the frame 2 because the cover 3 surrounds the frame.  The cover 3 further comprises a continuous opening 8, comprising at least a portion of the length and height of the cover 3.  Id. at Fig. 2, col. 3, ll. 4–11.  The opening 8 is sized and operable to receive the frame 2 such that the frame Id.  The opening 8 comprises a zipper which consists of fastener elements 9 which are closed by the sliding movement of operating member 11.  Id. at Fig. 2, col. 3, ll. 11–20.  The cover 3 is operable to be separated from the frame 2.  Id. at col. 1, ll. 1–7.

    PNG
    media_image1.png
    971
    660
    media_image1.png
    Greyscale

Greenberg differs from claims 1 and 9, however, because it does not disclose that the frame 2 is rectangular, while being made form a plurality of selectively interconnectable frame members.  However, Greenberg teaches that the frame 2 is manufactured from a stiff, shape-retaining material such as metal (which would be understood as metal wire).  Greenberg col. 2, ll. 24–29.  The frame 2 can take a variety of shapes.  Id. at col. 2, ll. 12–23.
In the filter arts, Malme discloses a filter 11 comprising a filter material 41 that surrounds a rectangular frame 39.  Malme Fig. 3, col. 3, ll. 50–63.  The frame 39 is formed of a rod material which is bent into the rectangular shape.  Id.  The ends of the Id.  Therefore, the two ends of the rod are a plurality of interconnectable frame members.  Additionally, it would have been obvious for the frame 39 to be made of multiple members connected by coupling members 40, in the situation where the manufacturer only had access to relatively short individual rod members.  See MPEP 2144.4(C).

    PNG
    media_image2.png
    524
    962
    media_image2.png
    Greyscale

It would have been obvious to use Malme’s frame 39 in place of Greenberg’s frame 2 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produced predictable results.  MPEP 2143(I)(B).  It also would have been obvious for Greenberg’s frame 2 to have a rectangular rather than circular shape because the reference teaches that the frame 2 can take any conventional shape for a vacuum cleaner filter (Greenberg col. 3, ll. 12–23) and Medema teaches a vacuum cleaner with a rectangular air filter 54 (Medema Fig. 2, [0042]).  See also
With this modification, Greenberg’s cover 3 would be rectangular.  It would have been obvious for Greenberg’s zipper 9, 11 to extend along two adjacent sides of the rectangular cover 3, depending on the size of the opening 8. 
Claim 2 is cancelled.
Claims 3 and 12 require that for the filtration device of claims 1 or 9, respectively, the flexible textile material comprises a material selected from the group consisting of at least one of:  polyester, cotton, wool, bamboo, acrylic, nylon, rayon, spandex, acetate, lastex, orlon and Kevlar.  
Greenberg’s cover 3 is manufactured from nylon.  Greenberg col. 2, ll. 50–54.
Claims 4 and 13 require that for the filtration device of claims 1 or 9, respectively, the length and height of the frame may be selectively varied based on a selection of the plurality of interconnectable frame members.  
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
However, Malme’s frame 39 comprises a coupling sleeve member 40 where the ends of the rod forming the frame are inserted into the sleeve 40 to attach the ends together.  Malme col. 3, ll. 50–63.  It would have been obvious for a sleeve 40 to be provided on all four sides of the frame 39, depending on the number of rods required to construct the frame 39.  With this modification, the height and length of the frame 39 could be adjusted depending on depth the ends are inserted into the sleeves 40. 
Claims 5 and 14 
Greenberg disclsoes a fabric loop 12 that is attached to, and extends across the airflow path formed by the cover 3.  Greenberg Fig. 1, col. 4, ll. 7–11.  This fabric loop 12 provides at least some structural support to the cover 3 (corresponding to the “filter member”) because it is attached to the cover.  Id.  It would have been obvious to add a second fabric loop to the cover 12 because this would merely represent duplicating parts.  MPEP 2144.04(VI)(B).
Claims 6 and 15 require that for the filtration device of claims 1 or 9, respectively, the filter member is provided with a static electric charge.  Claims 7 and 16 require that for the filtration device of claims 1 or 9, respectively, the filter member comprises at least one of an antibacterial treatment, a carbon treatment, and a dust-attracting treatment.
Greenberg’s cover 3 is manufactured from nylon. Greenberg col. 2, ll. 50–54.  When the cover 3 is rubbed against another object, it would have been obvious for this nylon material to have a static charge because nylon exhibits a tendency to retain relatively high static charge.  See e.g., Cochran, II, US 4,308,304 (“Cochran”) col. 1, ll. 19–22.  This static charge would be a dust-attracting treatment.
Claim 8 is cancelled.
Claim 10 requires that for the device of claim 9, the opening of the filter member comprises a zipper to selectively close the opening.
Greenberg discloses a zipper 9, 11 use to close the opening 8.  Greenberg Fig. 2, col. 3, ll. 11–20.
Claim 11 requires that for the device of claim 10, the zipper extends along at least a portion of a length and height of the frame member when the frame member is secured to the frame member.
With the modification of Greenberg’s frame 2 being rectangular, the cover 3 would also be rectangular.  It would have been obvious for Greenberg’s zipper 9, 11 to extend along two adjacent sides (i.e., length and height) of the rectangular cover 3 depending on the size of the opening 8. 
Claims 17 and 18 are cancelled.
Claim 19 requires that for the device of claim 9, the air filtration device is sized to correspond to existing duct work intended to receive a filtration device.
Greenberg teaches this feature because its filter is shaped to conform to the shape of the passage (i.e., duct work) across which it is disposed in the housing of the vacuum cleaner.  Greenberg col. 2, ll. 11–24.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 9–12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3–6 of U.S. Patent No. 10,596,501 
Regarding instant claims 1 and 9–11, claims 1, 4 and 5 of the ’501 patent discloses an air filtration device that has all of the features of the instant claims.
Regarding instant claims 3 and 12, claim 3 of the ’501 patent discloses the limitations of these claims.
Regarding instant claim 19, claim 6 of the ’501 patent discloses the limitations of this claim.
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the 35 U.S.C. 112(a) rejections from the previous rejection over claims 8 and 17 because these claims are cancelled.  Non-Final Action dated Oct. 27, 2020 (“Non-Final Act.”) 2, 3.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections from the previous rejection in light of the amendments.  Non-Final Act. 4–7.
Prior Art Rejections
Applicant’s arguments with respect to the elected claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776